COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 MARCUS ANTHONY MARTINEZ,                       §
                                                                No. 08-12-00059-CR
                             Appellant,         §
                                                                   Appeal from the
 v.                                             §
                                                        Criminal District Court Number Three
                                                §
 THE STATE OF TEXAS,                                          of Tarrant County, Texas
                                                §
                             Appellee.                             (TC#1212244D)
                                                 §

                                          OPINION

       Appellant was charged by indictment for committing the offense of engaging in sexual

contact with MM, a child under seventeen years of age (Count I) and indecency with MM, a child

under age seventeen, by exposure (Count II). After pleading not guilty, a jury returned a verdict

finding Appellant guilty of indecency with a child by contact and indecency with a child by

exposure in cause number 1212244D. After entering judgment on the jury’s verdict, the trial

court sentenced Appellant to six years’ confinement on each count, to be served concurrently.

Appellant complains on appeal that the trial court erred in its evidentiary rulings. We affirm.

                                          DISCUSSION

       Appellant raises two issues on appeal. In Issue One, Appellant expressly asserts that

“[t]he State’s presentation of evidence left a false impression that the complainant, [IM], had no

prior sexual history.” In Issue Two, Appellant asserts the trial court erred when it prohibited him
from inquiring into IM’s sexual history as a possible explanation for IM’s claims.

           We have examined the portions of the record to which Appellant has directed us in support

of his issues on appeal as well as the entire record on appeal. MM is the child complainant in

cause number 1212244D and this appeal. IM is the child complainant in cause number 1212239D

and is not the complainant in this appeal.1

           Neither issue Appellant presents in the appeal before us, and none of the record to which

Appellant directs his complaints, relates to the complaining witness MM or to any testimony or

evidence offered, admitted, or denied regarding MM. Rather, we observe that Appellant’s issues

and complaints are solely and expressly directed to evidentiary matters relating to IM. IM is not

the complainant identified in the charges set out in the indictment by which Appellant was

convicted in cause number 1212244D and from which he appeals. Because Appellant presents

nothing for our review, we affirm the trial court’s judgment. See Valadez v. Avitia, 238 S.W.3d
843, 845 (Tex. App. — El Paso 2007, no pet.) (where appellant failed to raise an issue for review,

court affirmed trial court judgment as it had no right to re-draft and articulate what it believed

appellant may have intended to raise as error on appeal).

                                               CONCLUSION

           The trial court’s judgment is affirmed.


                                                    GUADALUPE RIVERA, Justice
April 9, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)


1
    Appellant was prosecuted in cause numbers 1212239D and 1212244D, which were tried together.
                                                        2